NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        LEXMARK INTERNATIONAL, INC.,
            Plaintiff-Cross-Appellant

                           v.

          IMPRESSION PRODUCTS, INC.,
               Defendant-Appellant

 QUALITY CARTRIDGES, INC., JOHN DOES, 1-20,
BLUE TRADING LLC, EXPRINT INTERNATIONAL,
    INC., LD PRODUCTS, INC., PRINTRONIC
 CORPORATION, TESEN DEVELOPMENT (HONG
  KONG) CO. LTD., BENIGNO ADEVA AND HIS
                  COMPANIES,
                    Defendants
              ______________________

                 2014-1617, 2014-1619
                ______________________

   Appeals from the United States District Court for the
Southern District of Ohio in No. 1:10-cv-00564-MRB,
Judge Michael R. Barrett.
                ______________________

                    ON MOTION
                ______________________
2 LEXMARK INTERNATIONAL, INC. v. IMPRESSION PRODUCTS, INC.



PER CURIAM.
                       ORDER
    Amici Curiae Biotechnology Industry Organization
and CropLife International move unopposed to participate
in the oral argument scheduled for October 2, 2015 and to
expedite the decision or ruling on the motion to allow
argument.
   Upon consideration thereof,
   IT IS ORDERED THAT:
    The motions are granted. Amici Curiae, Biotechnology
Industry Organization, et al. is allotted 5 minutes of the
30 minutes previously allotted to Lexmark International,
Inc. Counsel for the amici curiae should docket the Re-
sponse to Oral Argument Order event, by 3:00 p.m.
Thursday, September 24, 2015 advising the court of the
name of the attorney who will present its argument.


                                  FOR THE COURT

 September 24, 2015               /s/ Daniel E. O’Toole
     Date                         Daniel E. O’Toole
                                  Clerk of Court